COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Neal Everett Bland v. The State of Texas

Appellate case number:      01-16-00117-CR

Trial court case number:    1372425

Trial court:                185th District Court of Harris County

       On January 10, 2017, we abated this case and remanded it to the trial court. In the
abatement order, we directed the trial court to determine whether appellant wished to
pursue his appeal; and if so, whether retained counsel, Carvana Hicks Cloud, should be
permitted to withdraw and whether counsel should be appointed to represent appellant on
appeal. The court reporter has filed a reporter’s record of the February 15, 2017
abatement hearing at which appellant appeared through video teleconference and stated
that he wished to pursue his appeal. The trial court found that retained counsel could no
longer represent appellant “due to a conflict of interest,” and recommended that she be
allowed to withdraw. The trial court further found that appellant was indigent. The trial
court clerk has filed a supplemental clerk’s record that includes the trial court’s order
appointing Thomas Lewis to represent appellant on appeal.

       Appellant has filed a motion to substitute counsel and reinstate the appeal. The
motion is granted. The Clerk of this Court is directed to note Carvana Hicks Cloud’s
withdrawal as appellant’s counsel and substitute Thomas Lewis as appointed counsel for
appellant on the docket of this Court.

        No later than 30 days from the date of this order, appointed counsel is
directed to notify the Court that he adopts the Appellant’s Brief, filed on November
30, 2016, or to file an amended brief on appellant’s behalf. The State’s brief will be
due no later than 30 days from the date that counsel adopts the previously filed brief or
files an amended brief. See TEX. R. APP. P. 38.6(b).

       The case is reinstated on the Court’s active docket.
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually    Acting for the Court

Date: March 14, 2017